Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-7-2005

USA v. Balter
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3783




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Balter" (2005). 2005 Decisions. Paper 149.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/149


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT




                                      No. 04-3783


                           UNITED STATES OF AMERICA

                                           v.

                                 RICHARD BALTER,

                                                Appellant


                     Appeal from the United States District Court
                              for the District of New Jersey
                      (D.C. Criminal Action No. 93-cr-00536-1)
                     District Judge: Honorable Jerome B. Simandle


                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 15, 2005

                     Before: BARRY, and AMBRO, Circuit Judges
                              POLLAK*, District Judge

                               (Filed: December 7, 2005)




                                       OPINION




      *Honorable Louis H. Pollak, United States District Judge for the Eastern District
of Pennsylvania, sitting by designation.
AMBRO, Circuit Judge

       This is an appeal from an order denying a motion for remission of restitution. For

the reasons provided below, we affirm.

       At the close of a jury trial, Richard Balter was convicted of one count of murder-

for-hire in violation of 18 U.S.C. §§ 1958, 2, and three counts of mail fraud in violation

of 18 U.S.C. §§ 1341, 1342. As a result of those convictions, the District Court sentenced

Balter to life imprisonment, imposed a fine of $175,000, and ordered restitution in the

amount of $112,511. Our Court affirmed Balter’s conviction in a published opinion. See

United States v. Balter, 91 F.3d 427 (3d Cir. 1996), cert. denied, 519 U.S. 1011 (1996).

Balter then filed a 28 U.S.C. § 2255 petition for habeas corpus in the District Court,

which was denied.

       On June 26, 2002, the Government moved to remit the fine under 18 U.S.C. §

3573, arguing that it had been unable to collect any of it over eight years because Balter

was serving a life sentence and was making quarterly restitution of $25.00 through the

Inmate Financial Responsibility Program, and that further efforts to collect the fine would

needlessly expend Government resources. The District Court granted the Government’s

petition for remission of the fine.

       Balter went the next step and on September 3, 2004, moved to remit his restitution.

The District Court denied that motion and this appeal followed. While we exercise

plenary review over whether an award of restitution is permitted by law, we review

                                             2
specific awards of restitution for an abuse of discretion. United States v. Himler, 355

F.3d 735, 744 (3d Cir. 2004) (citing United States v. Simmonds, 235 F.3d 826, 829 (3d

Cir. 2000)).

          The Government argues that because Balter failed to challenge his restitution order

in either his direct appeal or § 2255 motion, any complaints about his sentencing and

initial restitution order are waived. We agree. Indeed, a defendant who fails to raise a

challenge to restitution at sentencing or on direct appeal is barred from challenging the

validity of the restitution order in collateral proceedings. Cani v. United States, 331 F.3d

1210, 1213-14 & n.2 (11th Cir. 2003) (citing cases); cf. United States v. Cannistraro, 871

F.2d 1210, 1214 (3d Cir. 1989) (stating that “[b]y failing to contest the underlying factors

used by the district court imposing the order of restitution, [defendant] has waived his

right to contest this order” in a Rule 35 motion).

          The remainder of Balter’s motion for remission is more properly characterized as

seeking an adjustment of the restitution order under 18 U.S.C. § 3664(k). That provision

states:

          A restitution order shall provide that the defendant shall notify the court and
          the Attorney General of any material change in the defendant’s economic
          circumstances that might affect the defendant’s ability to pay restitution.
          The court may also accept notification of a material change in the
          defendant’s economic circumstances from the United States or from the
          victim. The Attorney General shall certify to the court that the victim or
          victims owed restitution by the defendant have been notified of the change in
          circumstances. Upon receipt of the notification, the court may, on its own
          motion, or the motion of any party, including the victim, adjust the payment
          schedule, or require immediate payment in full, as the interests of justice

                                             3
       require.

The Government takes the position that because Balter’s conviction, sentence, and order

of restitution were imposed prior to the enactment of § 3664(k), that provision is

inapplicable and, thus, Balter’s restitution order cannot be adjusted. Even assuming,

arguendo, that § 3364(k), which was enacted in 1996, can be used to modify a restitution

order entered prior to 1996, Balter has failed to make the requisite showing under it.

       As stated above, § 3664(k) requires that the defendant show a “material change in

the defendant’s economic circumstances that might affect the defendant’s ability to pay

restitution.” Id. Balter submits that his economic circumstances have changed because

he is unable to perform work in prison to generate any income due to his serious medical

conditions, including macular degeneration in both eyes and recent heart surgery.

Because it is undisputed that Balter has only paid a total of $500 in restitution in the ten

years he has been imprisoned, his inability to generate income via prison work

assignments hardly constitutes a material change in his economic circumstances.

Moreover, Balter does not allege that his medical conditions will permanently prevent

him from earning money through the Inmate Financial Responsibility Program.

       The District Court recognized Balter’s complaints in its order denying his motion

to reconsider:

       The Court finds that restitution was properly imposed at the time of
       sentencing in this matter and that the Defendant, Richard Balter, should
       continue to make efforts to the best of his ability, however limited that might
       be in light of his physical impairments, to make restitution to the victim of

                                           4
       his crime as previously ordered.

This instruction is reasonable, and thus can not constitute an abuse of discretion. See

Himler, 355 F.3d at 744-45. Accordingly, we affirm the District Court’s denial of

Balter’s motion for remission of restitution.




                                                5